Title: To George Washington from Tobias Lear, 22 May 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia May 22nd 1791

Since I had the honor of writing to you on the 15 instant, the Brigantine Philadelphia has arrived from Charleston, by which Mrs Washington had the pleasure to receive two letters from you, and we were all made very happy by hearing that you had got that far on your tour without any interruption in your health, and without meeting with any material accident. By the same Vessel I had the pleasure to receive a letter from Major Jackson—enclosing one for each of the heads of the Departments—and one for Messrs Johnson, Carroll & Stuart—all of which were sent to their respective addresses.
The Articles shipped from Charleston came in good order and agreeable to the list enclosed by Major Jackson. The Horse-Covers have been exposed to the air & appear to be in perfect order.
I had the honor, last week to attend Mrs Washington on a visit to General Dickinson’s—we left this city on tuesday morning & returned on thursday—The weather was pleasant & the ride charming—Our reception & entertainment at Genl Dickinson’s was replete with candour, openness & hospitality. The prospect of Crops in that part of the Country, as well as about this city, is pleasing; we have lately been favoured with seasonable rains.
Our House-keeper seems to answer the high character given of her. She has hitherto conducted with prudence & judgement. Mrs Washington expresses herself much pleased with her. Fraunces appears to have every disposition to please, and I trust he will succeed. I have no apprehension for him but on the score of expense—his ideas of which still appear to be extravagant. I have repeated to him that everything, with him, depends on this point; and I am not without hopes that the constant checks which he will meet with will at length reform him on this head. Hercules has been told that it is necessary for him to be at Mount Vernon on your return there, as his presence at that time will be indispensable there & he can be very well spared here; and as you may be there very soon, I have recommended it to him to go home this week in the Stage, as there is no vessel now up, which he has promised to do, and I shall accordingly make arrangements for his departure.

Mr Jefferson left town last monday on a tour through the upper parts of New York—into Vermont—about the Lakes &ca—He meets Mr Madison in New York (where he has been for 3 or 4 weeks past) who accompanies him. He informed me that he expected to return in 3 or 4 weeks from the time of his departure. The letter for him I delivered to Mr Remsen who had directions where to forward letters to him. Colo. & Mrs Hamilton have been out of town on a visit to Bethlehem about 10 or 12 days, and are expected home this week. The letter for him I delivered to Mr Coxe to forward. General Knox has removed, for the summer, to Bush Hill which place he occupies during the absence of the Vice-President to Massachusetts.
In my letter of the 8th instant I gave a sketch of a conversation between Colo. Beckworth & myself respecting Mr Paine’s pamphlet in answer to Mr Burke. Last friday evening the Colo. again made his appearance at Mrs Washington’s room, and took an opportunity to request me to go with him into the yallow drawing room; and when there, he observed that he was apprehensive he might have appeared to have been uncommonly interested in the conversation which took place between us some time before on the subject of Mr Paine’s book, and that he had been ever since wishing for an opportunity to assure me that he had only spoken of the subject as a private individual, and that he had only given his opinion on the book with that freedom which he should have done respecting any book that might have happened to have been the subject of conversation. In reply, I told him I could only repeat what I had observed on the former occasion, that I knew him only as a private man—and that every person had an undoubted right to form such an opinion of Mr Paine’s book, as best suited them; But that it contained a great deal of good sense, and some serious truths which were perhaps, not pleasing to every one. Yes, says the Colo. it is certainly a well written book—and I will venture to say a very bold one to be written in England. True, I replied, and more especially since it has been determined there that truth may be a Libel.
The conversation on this subject then dropped, & the Colo. told me he intended to take a ride as far as Connecticut to waste a few weeks & should return to this place in the latter part of June as he understood you were expected here at that time. He took occasion to speak of the New Government of Canada, &

observed that there was every reason to beleive that it would be pleasing to the Inhabitants of that Country—and added, that he thought it probable Lord Dorchester would return to England early next fall, and that it was possible he might come into the United States—visit this place & New York—and embark at one or the other. But this, he requested me to observe, was only a matter of opinion with him, he could not say that it would take place.
The Marshall of Delaware District yesterday delivered to me the return of the enumeration of that District, a copy of which is enclosed—90,000 had been held out as the probable number in that State by some of its inhabitants—but it falls much short of that—and will not give them another Representative.
Governor Patterson dined at General Dickinson’s the day that Mrs Washington & myself were there, and the conversation turning upon the Census, he observed that the Marshall of New Jersey had informed him that according to the Census taken by him & his deputies there would be but 75 wanting to give them six representatives—and that there was no doubt but several thousands were unenumerated in the State, owing to a backwardness in many persons to give in the real numbers from an apprehension of a direct tax being the consequence.
Mrs Lear unites with me in grateful respects & best wishes for your health & happiness. I have the honor to be with the most sincere attachment & highest respect Sir, Your Obliged & Affectionate Hble Servt

Tobias Lear.

